Exhibit 10.2 VOTING AGREEMENT This VOTING AGREEMENT (this “ Agreement ”) is entered into as of June 5, 2013, by and among New Young Broadcasting Holding Co., Inc., a Delaware corporation (“ Phoenix ”), the D. Tennant Bryan Media Trust dated May 28, 1987, as amended and restated as of April 21, 1994, between D. Tennant Bryan and J. Stewart Bryan, III, as initial trustees (such trust, the “ Media Trust ”) and J. Stewart Bryan, III (together with the Media Trust, the “ Stockholders ”), and Media General, Inc., a Virginia corporation (“ General ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Stockholder owns (i) the number of shares of Class A Common Stock, par value $5.00 per share (the “ General Class A Common Stock ”) of General and (ii) the number of shares of Class B Common Stock, par value $5.00 per share (the “ General Class B Common Stock ”) of General set forth opposite such Stockholder’s name on Schedule A attached hereto; WHEREAS, concurrently herewith, General, General Merger Sub 1, Inc., a Virginia corporation and wholly-owned subsidiary of General (“
